PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/682,937
Filing Date: 13 Nov 2019
Appellant(s): MICROSOFT TECHNOLOGY LICENSING, LLC



__________________
John W. Ogilvie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 4, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 24, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The examiner summarizes the various points raised by the appellant by letter and addresses replies individually.
(A) The appellant argues with respect to the rejections of the independent claims that the proposed combination of Chen and Bressanelli is improper. The appellant first raises three points with regard to Chen (see first three bullet points on page 7 of the brief), specifically: a) Chen teaches away by criticizing, discrediting, and otherwise discouraging use of a dynamic compression dictionary (page 13 of brief), b) Modifying Chen’s static dictionary approach to use dynamic dictionaries would render Chen unsatisfactory for its intended purpose (page 13-14 of brief), and c) Modifying Chen’s static dictionary approach to use dynamic dictionaries would change Chen’s principle of operation (page 14-16).

In reply to (A), the claims recite absolutely nothing about “dynamic dictionaries” or “static dictionaries” and thus a majority of the appellant’s arguments seem to be a means to sow confusion with regard to what the claims are directed to; note, for example, the dearth of references to Chen with respect to the claim language, but the excessive comparisons of Chen’s specification to the appellant’s specification in the brief. In other words, the appellant’s multiple pages in the brief focusing on Chen’s disparagement of dynamic dictionaries is perplexing and seems to be an attempt to define the appellant’s claim using the specification of Chen.  The examiner stresses the appellant’s specification makes no explicit mention of “dynamic dictionaries” at all and their own specification’s Detailed Description and only uses the term “dynamic” twice, both in the background, [0002]-[0003].  The claims, in fact, only recite a dynamic compressor state and therefore the appellant’s argument of equating Chen’s specific dynamic dictionaries to the claimed “dynamic compressor states” is erroneous.  Claim 1, for example, does not recite anything with regard to even a dictionary, but recites, “each dynamic compressor state dependent on compressed data between the start of the compressed file and the start of the section within the compressed file…sending, to the module, the dynamic compressor state.” Claim 9 recites, “the compression dictionary comprising a dynamic compressor state,” but clearly does recite, “a dynamic compression dictionary.” In fact, Claim 9’s recitation illustrates that dictionaries and compressor states are different elements, i.e. a dictionary comprises compression states not that it is a compression state.
In order to ascertain the differences between dynamic dictionaries (as defined by Chen and co-opted by the appellant to define their own invention) vs dynamic compression states (as recited in the claims and what the instant claims are directed to), it would be instructive to look at the instant specification and the claim language in more detail. While the appellant’s instant specification may use the terms “state” and “dictionary” as seeming equivalents, the examiner’s position is that “compression state” is a different term than “compression dictionary.” To that point, the appellant’s specification variably describes a compression state as a dictionary (Abstract, “Initially, when the file is compressed, the state of the compressor, e.g., a dictionary, is periodically captured and stored in association with positions in the compressed file.”) and the size of a dictionary ([0023], “The period may be based on an amount of uncompressed data that has been processed, an amount of compressed data that has been generated, a compression state (e.g., size of a dictionary), a ratio of the uncompressed file (e.g., 1/100 ), and/or similar measures,” and therefore belying the terms breadth as broader/different than a dictionary.  As previously noted, Claim 9’s recitation further exemplifies this point by reciting, “the compression dictionary comprising a dynamic compressor state,” and not reciting “a dynamic compression dictionary,” thus illustrating that dictionaries and compressor states are different elements, i.e. a dictionary comprises compression states not that it is a compression state.  Lastly, the modifier “dynamic” in the claim language to “compression state” is the key feature and different than calling a dictionary dynamic. In other words, such a modifier begs the question about what specifically is “dynamic” about the “compressor state” to the point of broadening the limitation as a whole because the appellant chose to put that modifier on “compressor state” rather than any claimed “dictionary.”
With those points in mind, it is instructive to get to what the claims recite and what the combination of Chen and Bressanelli discloses as means to clarify the issues at hand rather than those conjured up by the appellant. Specifically, with respect to claim 1, Chen discloses a method performed by a computing device comprising processing hardware and storage hardware (Fig. 3, Abstract), the method comprising: 
receiving, from a requesting module, a file identifier and a section identifier, the file identifier identifying a compressed file, the section identifier identifying a section of the compressed file, wherein the section is internal to the compressed file such that there is compressed data between the start of the compressed file and the start of the section within the compressed file (Figs. 1B, 2B and [0054]-[0055] particularly, "As shown in FIG. 1B, random read request 185 is for unpacked output data corresponding to the uncompressed portion of OZIP compressed file 150 starting from the 5.sup.th byte, containing 15 bytes and ending at but not including the 20.sup.th byte…More specifically, the requested starting offset of the 5.sup.th byte and the requested ending offset of the 19.sup.th byte may be integer divided by the uncompressed block size, or 10 bytes, to determine the appropriate starting and ending block #.” “requested offset” (e.g. “containing 15 bytes and ending at but not including the 20.sup.th byte”) reading on “section identifier”); 
based on the file identifier, accessing random access data associated with the compressed file, the random access data comprising compression checkpoints captured while compressing an uncompressed file into the compressed file, each compression checkpoint corresponding to a respective location in the compressed file (Fig. 2B, [0055], particularly, " At block 220 of process 210, referring to FIG. 1B, computer system 300 determines, based on metadata 154, a set of tokens from tokens 170 to answer random read request 185."), each compression checkpoint comprising a respective dynamic compressor state corresponding to compression up to the checkpoint’s location in the compressed file (Fig. 1A, [0020], [0036]-[0037], where the tokens are compression checkpoints indicating that at the checkpoint the compressor state ends mapping of the previous data to the pruned dictionary and starts with a new mapping); 
based on the section identifier, selecting a checkpoint; sending, to the module, the dynamic compressor state of the selected checkpoint (Fig. 2B, [0057]-[0058], checkpoints are selected and the compressor state is chosen as indicating a new token, i.e. a dictionary look up; the indicated size/length of the “token” reading on “the dynamic compressor state” and are they are dynamic because they change from token to token, see Fig. 1A and Fig. 1B labels 172A-D); and 
sending, to the module, a portion of the compressed file starting at the location of the selected checkpoint (Fig. 2B, [0056], particularly, " At block 222 of process 210, referring to FIG. 1B, computer system 300 processes the set of tokens determined from block 220 using dictionary 160 to write output data portion 190 into an output buffer, which may be allocated in main memory 306 of FIG. 3.”).
Simply put, it is the examiner’s position that Chen discloses “dynamic compressor states,” because the length/size of the data the tokens represent changes dynamically from one token to the next, see again Fig. 1A, label 140 and Fig. 1B, label 170.  This interpretation too fits with the claim language of claim 9 as it recites the compression dictionary comprising a dynamic compressor state with Chen disclosing the tokens and their respective size/length clearly being part of a dictionary, see Figs 1A/B. 
Returning to the claim language and the rejection, Chen does not explicitly disclose each dynamic compressor state is dependent on compressed data between the start of the compressed file and the start of the section within the compressed file.  
To fill in these gaps, Bressanelli discloses accessing random access data associated with the compressed file, the random access data comprising compression checkpoints captured while compressing an uncompressed file into the compressed file, each compression checkpoint corresponding to a respective location in the compressed file, each compression checkpoint comprising a respective dynamic compressor state corresponding to compression up to the checkpoint’s location in the compressed file ([0053], particularly, “The context of the compressor is the state used to compress a header, while the context of the decompressor is the state used to decompress a compressed header… A context has a static part ("static context") and a dynamic pan ("dynamic context… The dynamic part may change from packet to packet and may include dynamic data such as possible reference values from previous packet streams, e.g., information about how an IP identifier field changes and the typical inter-packet increase in sequence numbers or timestamps."), each dynamic compressor state dependent on compressed data between the start of the compressed file and the start of the section within the compressed file ([0053], particularly, “The dynamic part may change from packet to packet and may include dynamic data such as possible reference values from previous packet streams, e.g., information about how an IP identifier field changes and the typical inter-packet increase in sequence numbers or timestamps.”).
Bressanelli is not relied upon to disclose anything about “dictionaries” but is strictly focused on “compressor states” which is defined as the context used to compress the data and thus fits in with the interpretation of Chen given the breadth of the terms “dynamic compressor state” and “context.”
Further, while the flaws in the appellant’s arguments are clear with respect to the language of the claims, to more specifically rebut the three points raised by the appellant, the examiner notes, the appellant is crudely attempting to bodily incorporate exemplary structures of Chen and Bressanelli to reach the conclusion that such a combination would render Chen’s system unsatisfactory for its intended purpose. Simply put, there is a deficiency in the appellant’s logic as the appellant is clearly discounting the knowledge and skill of one of ordinary skill in the art by improperly and overly relying on Chen’s disclosure alone to reach their conclusions. That is, Chen, the inventor at the time of their respective application filing, is not the one combining their own reference with Bressanelli. Rather, it is one of ordinary skill in the art at the time of the instant application’s filing having gleaned features from both references that is combining the Chen and Bressanelli disclosures and ascertaining what is suggested given that combination.  More pointedly, however, the appellant’s assertion that the combination of Chen and Bressanelli would render Chen inoperable is false given even the quotations of Chen. That is, Chen may describe algorithms which use a dynamic dictionary as being too complex to implement efficiently in hardware but that in no way would mean a dynamic dictionary’s use would render the system inoperable even if this were a requirement to suggest the claim. The appellant’s statement is false since a system can be inefficient/complex but still operable because that is not what inefficient or complex means.  Moreover, this is Chen alone describing this at the time of their own invention (3/19/2014; i.e. Chen’s filing date), not five years in the future (i.e. the appellant’s filing date 11/13/2019). That is, the appellant’s erroneous conclusions with regard to the Chen reference discount any technological progress that could have been made in this field in the intervening five plus years and rely on the skill and knowledge of Chen, not the knowledge and talents of one of ordinary skill in the art at the time of the instant application’s filing.

(B) The appellant argues with respect to the rejections of the independent claims that the motivations to combine Chen and Bressanelli is not supported by the references because their only discussion of robust compression pertains to packet headers – not to files (page 7, bullet point 4 and pages 16-17 of the brief) and Chen contradicts the asserted motivation of increased efficiency (page 7, bullet point 5 and pages 17-19).

In reply to (B), firstly the appellant has misconstrued the claim language by reading in limitations and defining their invention with respect to the Chen reference as elaborated on above in reply to (A).  With regards to the specifics of the combination, the appellant is crudely attempting to bodily incorporate exemplary structures of Chen and Bressanelli together and the examiner notes, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
	With respect to the appellant’s argument that the motivation is not supported by the references because Bressenelli’s only discussion of robust compression pertains to packet headers – not to files, this argument is misdirected because the salient features of Bressanelli’s with respect to the instant claims are the compression aspects. That is, while Bressenelli’s compressor/decompressor may focus on compressing/decompressing packet streams/headers, it is nonetheless a compressor/decompressor and it teaches the appellant’s claimed concepts particularly, “each dynamic compressor state is dependent on compressed data between the start of the compressed file and the start of the section within the compressed file,” as discussed above. Moreover, packet streams and packets headers are constituent parts of files (i.e. a broader term) which Bressenelli compresses/decompresses and thus still is analogous to both the appellant’s invention and Chen.
Lastly with respect to the argument that the motivation (“it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Chen and Bressanelli in order to provide a system with a more robust compression states in order to decompress data more efficiently.”) contradicts the Chen reference, this conclusion relies solely on the appellant misconstruing the claim language by reading in limitations and defining their invention with respect to the Chen reference as elaborated on in depth above in reply to (A). That is, the proposed combination does not disclose or teach “dynamic dictionaries” as defined by Chen because the appellant’s claims do not recite the “dynamic dictionaries” of Chen and do not recite dynamic dictionaries at all.

(C) The appellant argues with respect to the rejections of the independent claims that the asserted combination of Chen would likely result in an inoperable system (page 7, bullet point 6 and page 20 of the brief).

In reply to (C), the examiner has addressed the flaws in this argument in the replies to both (A) and (B), particularly, the final paragraph of the reply to (A) section. In brief, the appellant has misconstrued the claim language by reading in limitations and defining their invention with respect to the Chen disclosure and crudely attempting to bodily incorporate exemplary structures of Chen and Bressanelli to reach the conclusion that such a combination would render Chen’s system inoperable. 

(D) The appellant argues with respect to the rejections of the independent claims that Bressanelli does not actually teach dynamic compression dictionaries and the compression in Bressanelli pertains to packet headers not to files (page 7, bullet point 7 and page 21 of the brief).

In reply to (D), the examiner has addressed the flaws in this argument in the replies to both (A) and (B), particularly, the second paragraph of the reply to (B) section. In brief, while Bressanelli may not disclose the dynamic dictionaries as in disclosed in Chen, the claims are not directed to Chen’s dynamic dictionaries, but “a dynamic compressor state” so the appellant’s argument is misdirected.  Bressanelli is relied upon to disclose the compression aspects of claimed invention and particularly, “each dynamic compressor state is dependent on compressed data between the start of the compressed file and the start of the section within the compressed file,” as discussed above in reply to (A).  Bressanelli’s lack of disclosure of even dictionaries, static/dynamic or otherwise, is irrelevant because claim 1 does not recite dictionaries and Chen discloses claim 9’s dictionary, see again the reply to (A).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THOMAS J DAILEY/Primary Examiner, Art Unit 2452                                                                                                                                                                                                        
Conferees:
/NAM T TRAN/Primary Examiner, Art Unit 2452 

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452                                                                                                                                                                                                         
                                                                                                                                                                                                                                                                                                                                                                                                           Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.